Citation Nr: 0617229	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1976.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Chicago Regional Office of the 
Department of Veterans Affairs.  In November 2003, the 
veteran appeared for a Travel Board hearing before the 
undersigned.  In August 2004 the Board reopened the claim and 
remanded this case for further development.  In December 2005 
the Board sought a specialist's medical advisory opinion in 
this matter.  The veteran was provided a copy of the opinion 
after it was received.  He waived RO initial consideration of 
the opinion.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  A chronic acquired psychiatric disorder was not 
manifested during the veteran's active military service; a 
psychosis was not manifested in the first postservice year; 
and the veteran's variously diagnosed psychiatric disability 
is not shown to be related to his veteran's military service 
or to any incident therein.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via September 2002 and August 2004 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The September 2002 and August 2004 letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  The Board notes that VCAA 
notice in this case was provided to the appellant prior to 
the initial adjudication.  Pelegrini.

While the veteran did not receive any notice regarding 
ratings of psychiatric disabilities or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.
The veteran's service medical records are associated with the 
claims file, as are VA, private, and Social Security 
Administration (SSA) reports and treatment records.  The 
veteran has undergone psychiatric examinations that have 
addressed the matters presented by this appeal.  He has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of this claim.

Factual Background

Service medical records reveal that a clinic record dated in 
August 1975 shows complaints of emotional problems, with the 
veteran explaining that he was depressed because his wife was 
nine months pregnant, and his duties prevented him from 
taking care of her to the extent he wished.  A January 1976 
clinic report shows complaints of tiredness, headaches, 
nausea, and irritability.  The examiner noted a recent 
history of lethargy and depression.  The record indicates 
that the veteran had recently suffered a personal tragedy 
when his seven week old daughter died of sudden infant death 
syndrome in November 1975.  The veteran reported that he was 
not happy in service because of "uncaring, unsympathetic 
officers."  It was noted that he thought of committing 
suicide, but he quickly changed his mind when he considered 
the problems that act would create for his spouse.  
Examination revealed that he was oriented, without delusions, 
and had a poor self-concept.  The diagnosis was situational 
reaction of adult life, and counseling was recommended.  The 
May 1976 report of examination on the veteran's separation 
from service is negative for complaints or diagnosis of any 
mental disorder.  Psychiatric evaluation was normal.

On National Guard examinations in July 1978 and May 1982 
psychiatric evaluation was normal.  In associated Reports of 
Medical History the veteran denied depression, anxiety, and 
nervous trouble.

The first postservice medical evidence indicating a 
psychiatric disorder is a May 1990 VA outpatient record 
showing a chief complaint of "nerves."  The veteran reported 
that he suffered from a nervous condition since the death of 
his daughter in 1975.  Symptoms included fine tremors, 
irritability, a short temper, sporadic weight gain and loss, 
palpitations, muscle contractions, and headaches.  He also 
reported that he suffered a "seizure" in March 1990, when his 
upper and lower extremities began shaking.  The examiner 
noted the veteran's history of "nerves" and possible seizure.  
Clinical assessment was possible anxiety disorder.

In late June 1990, the veteran was hospitalized in a VA 
medical facility.  He felt depressed because he was 
unemployed.  It was noted that he experienced anxiety and 
depression due to financial problems, and also because he had 
lost his dwelling in a fire in April 1990.  The diagnoses 
included recurrent major depression, superimposed with 
adjustment disorder with depressed mood.

A September 1990 hospitalization report indicates that the 
veteran was admitted at the suggestion of his spouse because 
of "nerves."  It was noted that he "has a long history of 
nervousness and depression, which started [in] 1972."  It was 
also noted that he had an anxiety attack a month earlier.  He 
denied feeling depressed, but told the examiner that he 
experienced feelings of depression since 1972.  He complained 
of sleep disturbance and lack of energy, and he felt very 
nervous and felt that his "skin was crawling."  The 
diagnoses, in pertinent part, were generalized anxiety 
disorder and dysthymia.

The veteran was again hospitalized in a VA medical facility 
in early December 1990, when admission was requested after he 
became shaky and irritable around his spouse and two 
children.  Symptoms included increased worry and nervous 
tension, irritability, insomnia, decreased appetite, 
depressed mood, feelings of hopelessness, and decreased 
memory and concentration.  The diagnosis, in pertinent part, 
was major depression, single episode.

Of record are February 1998 statements from the veteran's 
spouse and friends who recalled that he suffered a "nervous 
breakdown" during service due the death of his infant 
daughter.  The statements are to the effect that the mental 
anguish the veteran experienced in service continued after 
service, manifested by psychiatric symptoms that were 
exacerbated when his dwelling burned in April 1990.  
Essentially, the statements indicate that the veteran's 
psychiatric symptoms initially manifested in service and 
increased in severity since his separation from service.

On VA examination in April 1998, it was noted that the 
veteran had been hospitalized three times in 1990 after 
exhibiting symptoms of anxiety, depression, and seizure-like 
activity, which was presumed to be related to his despair 
over the 1990 house fire.  The examiner further noted that 
the veteran "was applying for Social Security based on a 
variety of physical problems as well as his nervous 
condition.  He received Social Security Disability the year 
following the fire and has been subsisting on that money 
since that time."  The examiner noted that the veteran had 
been treated through outpatient services since 1990, saw a VA 
psychiatrist every 3 to 6 months, and was treated with anti-
depressive, anti-anxiety, and anti-seizure medication.  The 
veteran complained of a variety of symptoms related to 
depression and anxiety.  He reported that he was forced to 
leave home at the age of 17 because he had an unhappy 
childhood, and that he was placed in foster homes when he was 
approximately 8 years old.  Regarding a stressor in service, 
he reported that he was upset at the sight of Vietnamese 
refugees who had arrived in the United States, and "the sight 
of their suffering moved him to tears."  Another stressor he 
reported was the death of his infant daughter during service 
in 1975.  The veteran stated that he still becomes tearful, 
depressed, and generally upset when discussing the death of 
his daughter.  The diagnoses, in pertinent part, were 
dysthymic disorder and generalized anxiety disorder, with 
psychosocial stress and history of physical abuse as a child.

An April 2001 report of VA examination reveals that the 
veteran reiterated that he first experienced psychiatric 
problems in service in 1975, when he learned of the death of 
his infant daughter.  He admitted that he refused psychiatric 
treatment at that time.  He again experienced psychiatric 
problems in April 1990 when he lost his home in a fire, and 
he stated that he had not been able to control his emotions 
since that time.  The diagnoses were major depression and 
general anxiety.

VA outpatient records dated through June 2002 show continued 
treatment for numerous health problems by a VA psychiatrist, 
including symptoms related to an anxiety disorder and 
depression.  In several of the outpatient reports it is 
expressly noted that the veteran "witnessed a traumatic event 
that has threatened his life and he suffers from intrusive 
thoughts and recollections of the trauma."  The records 
containing the above statement are generally silent as to 
what traumatic event is referenced.  The records reflect that 
the veteran's depression and irritability initially 
manifested in 1975.  He continued to struggle with symptoms 
of irritability and frustration, impulse control, sleep 
impairment, hypervigilance, avoidance of any stressor that 
"will remind him of the trauma," hopelessness and 
helplessness, lethargy, and decreased concentration.  The 
outpatient records dated through June 2002 reflect numerous 
diagnoses of PTSD, and recurrent major depressive illness, 
without psychosis.

In a September 2002 written statement, the veteran reported 
that he performed guard duty during service at an Air Station 
in 1974 and 1975, when he witnessed Vietnamese refugees 
(adults and children) disembarking from airplanes who were 
"missing arms, legs, eyesight, and other parts . . . ."  He 
also stated that he twice suffered a "nervous breakdown" when 
he was informed that his daughter had died in 1975; once upon 
hearing of her death, and again at her funeral.  In a January 
2003 written statement, the veteran's former spouse recalled 
that after the death of their daughter, he became moody and 
came close to striking her when they argued.

At an April 2003 VA examination, the veteran again described 
his alleged stressors concerning seeing mained and injured 
refugees as well as the death of his daughter.  The examiner 
(a VA psychologist) noted that the veteran had a history of 
being neglected and/or abused as a child, and had reported a 
history of suicidal behavior in his teens.  The veteran 
apparently functioned vocationally until a house fire in 1990 
that precipitated three separate psychiatric hospitalizations 
in that year.  The veteran "has had no real gainful 
employment since [the fire], and his family has lived on his 
[social security disability] and his wife's income from her 
full-time job."  The examiner opined as follows:

[The veteran's] witnessing the relocation 
of child combat victims during the close 
of the Vietnam conflict certainly appears 
to have been distressing, but it does not 
appear to constitute stress of the 
magnitude to warrant a PTSD diagnosis.  
Likewise, he offers few symptoms 
consistent with the disorder.  It appears 
that his upbringing resulted in a paucity 
of coping skills and a tendency to suffer 
emotional upset/decline in level of 
functioning/somatic symptoms when 
confronted with stress.

The diagnoses were dysthymic disorder (suggested by history 
with few current symptoms), and personality disorder, not 
otherwise specified (histrionic features).  The examiner 
opined that it appears "less likely than not that his current 
psychiatric condition is related to his military service," 
and it appears "more likely than not that his current 
psychiatric condition is related to his Situational Reaction 
of Adult Life in that each reflects his poor capacity to cope 
with stress."

In March 2005 the veteran underwent a VA psychiatric 
examination.  The examiner indicated that he had reviewed the 
veteran's claims file prior to the examination.  The examiner 
noted the veteran's medical history, to include emotional 
difficulty since the early 1970s.  After reviewing the 
veteran's medical history and noting his subjective 
complaints, the veteran underwent a mental status evaluation.  
The diagnoses included depressive disorder, chronic; PTSD; 
and tobacco dependency.  The examiner then stated as follows:

[The veteran's] depressive disorder seems 
clearly evident as a result of a troubled 
childhood, experiences of his first 
born's death due to SIDS and the total 
house fire in the 1990's.  It has also 
been noted that for the early part of his 
military career, he witnessed the arrival 
of many severely injured Vietnamese 
civilian casualties being brought to El 
Torro for treatment.  

For sometime, his treatment psychiatrist 
at the Danville VA Medical Center Mental 
Health Clinic has utilized the diagnosis 
of PTSD with reference made to 
"experienced traumatic events while in 
the service as intrusive and 
recollections of the above trauma, avoids 
situation that will arouse memories, 
feels distanced from others, has 
superexaggerated startle response" 
without going into specifics.  Therefore, 
I cannot resolve the issue of PTSD 
without resort to mere speculation.  Its 
inclusion in this diagnostic summary is 
in deference to the physician who has 
been providing his psychiatric treatment 
for some time.

In December 2005 the Board forwarded the veteran's file for 
an expert medical opinion from a psychiatrist able to answer 
the questions presented by the issues on appeal.  The opinion 
was received in March 2006.  

The consulting psychiatrist stated:  

I believe that there is less than a 50 % 
likelihood that the appellant has post-
traumatic stress disorder related to his 
military service.  Furthermore, I 
believe, based on my review, that there 
is less than a 50 % likelihood that his 
mental condition consisting of depressed 
mood and anxiety is related to his 
military service.  

Support:  I will not repeat the history 
that has been reliably established by 
several examiners and is well summarized 
in [the VHA request].  There are only two 
events that are raised as potential; 
"stressors" during the appellant's 
military service:  1) his witnessing of 
Vietnamese refugees disembarking here in 
the U.S. with missing limbs and other 
injuries, and, 2) the tragic death of his 
seven-week-old daughter due to sudden 
infant death syndrome (SIDS)-an event 
that apparently contributed to the 
breakup of his first marriage.  After his 
death, there are reports by the patient 
and family of his having two "nervous 
breakdowns."  No other stressful events 
noted in the record-abusive childhood, 
depression in adolescence, destruction of 
his home by fire-occurred during his 
military service.  
In the discussion of post-traumatic 
stress disorder in DSM-IV, it is made 
clear that there needs to be a 
precipitating stressor (or series of 
stressors) which is "extreme and that 
'involves actual or threatened death, 
injury, or a threat to one's physical 
integrity; or witnessing an event that 
involved death, injury, or a threat to 
the physical integrity of another person; 
or learning about unexpected or violent 
death, serious harm, or threat of death 
or injury experienced by a family member 
or other close associate.'"  Furthermore, 
the person's response must involve 
"intense fear", helplessness or horror.  
This event is then "persistently" 
experienced with increased arousal, 
emotional numbing and avoidance of 
stimuli or activities associated with the 
trauma.  Furthermore, the emotional 
disturbance must cause "clinically 
significant distress or impairment in 
social, occupational or other areas of 
functioning."  

This definition would seem to leave a 
wide latitude within which to make a 
diagnosis of PTSD, and, indeed, some 
clinicians interpret this definition very 
broadly.  However, within the DSM-IV's 
definition I think there are some clear 
directions about how to assess a case.  
There is a clear requirement that the 
event be EXTREME and, by clear 
implication, unexpected and out of the 
course of ordinary events.  I also think 
that the implication of the clauses about 
witnessed events or "hearing about events 
happening to others only meets the 
standard of extreme and horrible" if 
there is the perceived likelihood that 
the person himself could reasonably 
experience the same events or fate in the 
near future.  In other words, for a 
soldier in a combat area, seeing maimed 
individuals returning from a fire fight 
might well create the horror and 
hyperaroused, anxious state sufficient to 
meet the criteria for an "extreme" 
stressor.  In R. G.'s case, he served his 
entire tour in the U.S., and seen injured 
Vietnamese refugees, although surely 
disturbing, would not reasonably cause an 
individual to fear that he himself was in 
imminent danger of that same fate.  
Furthermore, I do not see evidence in the 
clinical notes that he is haunted by 
these images and nightmares, intrusive 
memories or flashbacks until he began 
arguing his case for PTSD.  

The awful death of his infant daughter, 
although clearly making a lasting 
emotional impression on him, does not 
meet the criteria for a service-related 
stressor either.  In no way could one 
argue reasonably that he identified with 
the death of this child in such a way 
that he was infused with fear for his own 
life or even the life of others.  R. G. 
and family's mention of two "nervous 
breakdowns" seem to be referring to 
episodes of tearfulness and extreme 
grief-something to be expected in such a 
tragedy.  The psychiatric concept of a 
"nervous breakdown" often refers to a 
psychotic episode or episode of serious 
suicidal ideation requiring 
hospitalization.  There is no evidence 
that either of these occurred during this 
time period.  He subsequently had 
children with his second wife, and there 
is no mention made of him having intense 
anxiety over the health of these 
children, which one would expect if he 
had PTSD related to the death of his 
first child.  Clearly he continues to 
grieve this child, but unresolved grief 
does not constitute a diagnosis of PTSD.  

Other than the appellant's own claim of 
PTSD, which comes relatively late in is 
clinical mental health treatment 
experience, the only other evidence cited 
by examiners is the patient's own 
outpatient doctors notes making a 
diagnosis of PTSD starting in 1997.  In 
1978 and 1982 there are "report of 
medical history" checklists that 
specifically check off denial of "nervous 
trouble", "trouble with sleep" and 
"depression".  Initial presentation to 
the mental health clinic in 1989 focused 
complaints on distress with finances, 
unemployment, marital tension and 
frustration with VA's lack of response to 
his appeals for increased service 
connection for hand injury.  I do not see 
a diagnosis or criteria for a diagnosis 
of PTSD in the discharge summaries of his 
three psychiatric admissions in 1990.  
Subsequent mental health clinic notes 
until 1997, as well as other clinician 
assessments do not cite PTSD as a 
diagnosis for consideration.  

In May 1997, with the onset of 
computerized record, progress notes are 
printed.  At this point, the diagnosis of 
PTSD shows up for the first time, with a 
statement in each note supporting the 
diagnosis.  This state consists of the 
essential criteria for DSM-IV definition, 
including the statement:  "The patient 
has witnessed a traumatic event that has 
threatened his life..."  This statement, 
although repeated verbatim for a number 
of years of subsequent progress note is 
never explained or expanded upon.  I do 
not find any evidence anywhere in the 
record that suggests this man believed 
himself to be in danger or serious injury 
or of losing his life.  

The advent of the computerized record in 
the VA system made for far more legible 
notes and a vastly better organized and 
accessible clinical record.  It also made 
possible the "boiler plate progress note" 
and the capacity to COPY and paste 
portions of the record into subsequent 
progress notes.  In the record of R. G. 
This practice is taken to the extreme.  
The notes of 1997 to 1999 are virtually 
identical, and subsequent notes through 
2004 are very similar.  The pertinence of 
this practice to my assessment of the 
case is this:  The doctors' state of 
support for diagnosis of PTSD loses 
impact because if each note is identical, 
there are serious questions as to the 
clinical assessment reflected in each 
note.  For any of us who have treated 
hundreds of veterans with PTSD, it is 
incomprehensible that a patient with PTSD 
would present in nearly identical fashion 
for every appointment over a six year 
period.  Furthermore, as mentioned above, 
there is no evidence that I can find in 
the record, including in this doctor's 
notes, of the patient having faced a 
life-threatening stressor.  Consequently, 
I cannot use this part of the record as 
any kind of support for a diagnosis of 
PTSD.  The progress notes become almost 
irrelevant in this context other than to 
reflect medication prescribed.  

Summary:  Ma[n]y patients with PTSD 
present to appointments with complaints 
of irritability, depressed mood, anxiety, 
isolativeness, difficulty with 
relationships and with work.  However, 
these complaints do not comprise 
sufficient criteria for a diagnosis of 
PTSD.  This patient sustained some 
painful losses and has struggles 
financially and emotionally for much of 
his life.  Certainly he has a psychiatric 
disorder and has benefitted, to some 
degree, from mental health treatment.  
However, I do not see evidence of a 
stressor in his military career, nor of 
symptoms that would constitute the clear 
diagnosis of PTSD related to his time in 
the military.  

I hesitate to make a definitive diagnosis 
on a man I have not interviewed.  
However, I would agree that there seems 
to be criteria present for a diagnosis of 
dysthymic disorder with episodes of major 
depression.  He may also have a diagnosis 
of panic disorder or other anxiety 
disorder, and possibly a personality 
disorder not otherwise specified, 
although if he were my patient I would 
need personal contact with him and more 
collateral reports from family about his 
interactions with them before I would 
make that diagnosis with confidence.  I 
do not see evidence that these conditions 
are related to his time in the military.  

In March 2005 the RO informed the veteran that in 
December 2005 the Board had requested a medical opinion 
concerning the question involved in this appeal.  The letter 
went on to explain that the Board had now received the 
opinion, and that a copy was enclosed for the veteran's 
review and response.  The veteran was informed that he had 60 
days from the day of this letter to review the medical 
opinion and send any additional evidence or argument he 
wished.

In April 2006 the veteran submitted a medical opinion 
response form, indicating that he was submitting enclosed 
argument and evidence.  He also indicated that he was waiving 
his right to have his case remanded to the AOJ for review of 
the evidence that he was submitting.  The veteran indicated 
that he wished the Board would proceed with the adjudication 
of his appeal.  The additional argument submitted by the 
veteran in March 2006 included letters from family members.  
These letters essentially report the difficulties and 
struggles that the family members had dealing with the 
veteran through the years of his many multifaceted problems.  
The letters describe many situations and circumstances 
regarding the veteran's psychiatric symptoms.  They do not 
address whether the veteran's psychiatric problems were 
manifested in, or are related to, his service.  



Legal Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as psychoses, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Regarding PTSD, the Board finds 
that the medical opinions of record lead to the conclusion 
that the veteran does not have PTSD.  The March 2005 VA 
examiner attributed many of the veteran's psychiatric 
problems to problems he experienced in his childhood, and 
also to events that happened in the 1990's.  Furthermore, 
while the Axis I diagnosis does list PTSD, the examiner 
apparently did not derive such a diagnosis by himself, and 
instead indicated that whether or not the veteran had PTSD 
was unable to be determined without resort to "mere 
speculation."  The examiner noted that the only reason PTSD 
was included in the diagnosis portion was in deference to a 
fellow physician.

The advisory opinion from the VA psychiatrist received in 
March 2006 was very definitive in his conclusion that the 
veteran did not have PTSD.  The March 2006 VA psychiatrist 
gave a reasoned basis for his opinion, and also referenced 
clinical records and in fact noted the entire veteran's 
medical history in arriving at this decision.  While the 
veteran's representative has indicated (in May  2006 
argument) that the March 2006 opinion was in some way lacking 
due to the fact that it did not discuss in detail the 
veteran's service medical records, the Board notes that the 
March 2006 examiner clearly indicated that he had read such 
records, and furthermore had indicated after reviewing those 
records and the other examinations of record, that the 
veteran not only did not have PTSD, but in fact did not 
suffer from any psychiatric disability related to service.

The Board finds that the opinion from the VA psychiatrist was 
thorough and comprehensive, and included a finding, support, 
and a summary of the reasons given.  The March 2006 opinion 
considered both favorable and unfavorable evidence in this 
case, and explained why certain evidence was discounted while 
other evidence was found persuasive.  Significantly, the VA 
psychiatrist is a specialist in the field, and has treated 
hundreds of veterans with PTSD.

As for psychiatric disability other than PTSD, the veteran 
clearly received treatment for emotional problems during 
service.  However, a review of records of such treatment 
reveals that he was treated, in effect, for a personality 
disorder and a situational reaction.  No Axis I diagnosis (of 
a chronic acquired psychiatric disability) was given during 
this time period.  No psychiatric disability was noted at the 
time of separation from active duty, and National Guard 
examinations dated in July 1978 and May 1982 also reflect 
that psychiatric evaluation was normal.  Notably, the Report 
of Medical History portion of those examinations (July 1978 
and May 1982) also reveal that the veteran denied depression, 
anxiety, and nervous trouble.  While medical records do 
reflect that the veteran now has a chronic psychiatric 
disorder, the first medical evidence of such disability is 
many years after his discharge from service (contraindicating 
application of the presumptive provisions of 38 U.S.C.A. 
§ 1112 (for a psychosis as chronic disease)), and the 
preponderance of the competent (medical) evidence is against 
a finding that such disability might be related to service.
The Board has reviewed the statements the veteran submitted 
in support of his claim.  Although he and his family members 
may testify as to symptoms they perceive to be manifestations 
of disability, medical diagnosis and nexus are medical 
questions that must be answered by a person with medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The most probative competent (medical) evidence in this 
regard, the March 2006 received psychiatrist's advisory 
opinion indicates that the veteran's current variously 
diagnosed psychiatric disability is not related to his 
service.

In short, the veteran does not have PTSD; a chronic 
psychiatric disability was not manifested in service and a 
psychosis was not manifested in the first postservice year; 
and the preponderance of the competent evidence is against a 
finding that the veteran's psychiatric disability may be 
related to his military service.  Hence, the preponderance of 
the evidence is against the claim.  Accordingly, the "benefit 
of the doubt" rule does not apply, and the claim must be 
denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


